Explanations of vote
Τhe next item is the oral explanations of vote.
Mr President, can I ask you for a two-minute break while people are leaving the Chamber? Or a one-minute break?
(HU) The aim of the regulation is a positive one: to collect information from Member States relating to energy infrastructure, organise it and make it accessible at Community level to economic actors. It thus - rightly - intervenes in the functioning of the market. Parliament has, however, accepted an initiative that is diametrically opposed to this, and even goes so far as to regard that as being the political aim of the regulation. I quote: Any measures proposed or taken at Union level should be neutral and should not amount to interventions in the functioning of the market. The majority of those sitting in this Parliament have learnt nothing from the global financial and economic crisis. It continues to stand up for neoliberal dogmas and even in this strategic area, it trusts in the self-regulation of the market. This is unacceptable, and hence I have voted against the resolution.
(DE) Mr President, a functioning infrastructure in the European Union is a decisive factor in the reasonable growth of prosperity. Alongside food security and a common foreign and security policy, energy policy plays a crucial role. For this reason alone, it is essential for the European Parliament not only to take part in this discussion, but also to have the right of codecision. Therefore, I call on the Commission to bring an end to its blockade policy and to grant Parliament the right of codecision.
(PL) Mr President, I will speak very briefly. The whole idea is quite right. I particularly like the emphasis on the ecological aspect. Since we are talking about this, let us be consistent. It was precisely matters relating to ecology and environment protection which were the significant, factual arguments on which opposition to the idea of the Northern Gas Pipeline was based. Those very justified, practical and scientifically substantiated arguments were thrown away because political reasons had triumphed. I think that when supporting this project, we should remember not to be hypocritical in politics. With the Northern Gas Pipeline, this was forgotten by many Member States of the European Union and by many of the political groups.
(SK) At the beginning of 2009, it was apparent that the European Union and the Member States were incapable of helping each other in the event of supply breakdowns involving either electricity or gas. It was apparent that the power grids in the west and in the east are not interlinked, have different parameters and are not compatible.
It is therefore a good thing that states and grid operators will provide essential information on their energy delivery capacities to the European Commission, which will then be able to assess the shortcomings of the networks and of EU energy security policy and will be able to inform individual countries about the reserve capacity in their energy systems. From this perspective, I believe we should support the initiative of the Council and the Commission on the supply and collection of information in the field of energy for the benefit of the European Union.
Motion for a resolution
(LT) I would particularly like to stress my support for Ukraine for holding democratic elections and giving people the opportunity to express their free will. Knowing Ukraine well, I can see that not just the government, but society itself, is actively following the path to democracy and establishing democratic institutions. I also have the hope that these elections will bring Ukraine even closer to the European Union, and may even build a stronger bridge in EU-Russia cooperation. I am also delighted that perhaps even a post-Soviet country will soon enter a visa-free regime with the European Union.
(PL) Mr President, the resolution on the situation in Ukraine is balanced and gives an objective view of reality. It only remains to wish Ukraine success in overcoming its economic problems and the very deep division in society over Ukraine's geopolitical future.
I would also like to draw attention to the decision of outgoing President Yushchenko to confer the title of 'National Hero of Ukraine' on Stefan Bandera, and the decree recognising two nationalist organisations, the Organisation of Ukrainian Nationalists and the Ukrainian Insurgent Army, as participants in the fight for Ukraine's independence. Both Stefan Bandera and these two organisations were responsible for ethnic cleansing and atrocities committed against the Polish population in the 1940s in parts of what is, today, western Ukraine. The nationalists murdered 120 000 Poles. In wishing the very best for Ukraine, I do hope that the glorification of extreme, criminal nationalism will be condemned.
(PL) Mr President, I had the pleasure of being a European Parliament observer during the first round of the presidential elections in Ukraine. I must say that the Ukrainian people passed the exam. The elections were very transparent and democratic, despite the last-minute changes which were made to the electoral regulations.
Today, Ukraine needs political, administrative and economic stability. Therefore, while respecting the democratic choice of the Ukrainian people, we should support and accelerate those measures which will help Ukraine overcome existing problems. The European Union should give a clear signal that the door is open for Ukraine's accession to the European Union. If the European Union is truly interested in Ukraine, the first step towards this should be lifting the visa requirement for Ukrainians. I hope that adoption of today's resolution will accelerate work on bringing these ideas into being. This is why I voted for adoption of the resolution.
(PL) Mr President, I had the pleasure of being an observer during the presidential elections in Ukraine, at both the first and second rounds, as, indeed, I had several years ago. I would like to say that we should treat Ukraine as a partner, and not interfere with the sympathies of the Ukrainian electorate. I consider as absolutely unnecessary the statement made in this House yesterday by one of the leaders of the Group of the Alliance of Liberals and Democrats for Europe, a liberal, who said that the new President will be pro-Moscow. The new President of Ukraine, on his first foreign visit since taking office, is coming to Brussels. We should assess Ukrainian politicians by what they do, and not by whatever declarations they might have made. Ukraine should be our political partner, and we should open the way for Ukraine to join the European Union. I am pleased by the statement of the new President that he will annul the decree which Mr Kalinowski spoke about, the scandalous decree which recognises as a national hero of Ukraine a man who has the blood of many thousands of Poles on his hands.
(EL) Mr President, I voted against the motion for a resolution because I consider, first of all, that it is an attempt to interfere in the internal affairs of Ukraine and that it contains contradictory references. It is unacceptable from that point of view.
Secondly, because I consider that the Ukrainian people will only suffer from participation in the European Union. This particular motion for a resolution is paving the way for these prospects and, of course, there will also be restructurings during that process, as in so many other countries.
Thirdly, one of the basic reasons why I voted against the motion is the reference to Bandera. The motion is quite right to refer to him. However, this House and the European Union have a huge responsibility where we have such phenomena, not only in Ukraine, but also in other countries, in the Baltic States, as you well know, and the European Union and the European Parliament have a truly huge responsibility for the fact that we have arrived at a point where war crimes are restored.
(SK) There has been a change of political leadership in Ukraine but there has been no change for the general population of Ukraine. It is a population which may be impoverished, but which lives in a country that is extremely rich and has enormous potential.
From this perspective, I believe that the European Union should continue the dialogue with Ukraine and press for a more intensive and more effective dialogue. Ukraine genuinely needs help from the EU, and it is, above all, the people that need it, not the politicians, but the people of Ukraine, and cooperation between Ukraine and the EU could result in a very strong partnership, as well as very strong collaboration and a very strong boost to the economy. I would like us to show greater initiative in this area.
Mr President, Soviet Communism was the most murderous ideology devised by our species. In empirical terms, it murdered more people than any other political system, and disproportionately, those casualties were suffered by Ukraine.
And this tragedy continues. The name of Ukraine, as I understand it, means 'frontier', or 'edge', and here it is as an edge between two large blocs, the division between Slavophiles and Westernisers within that country being mirrored by the rival ambitions of its neighbouring powers.
What could we most usefully do to help that country? We could offer to open our markets. Ukrainians are an educated and industrious people, but they enjoy relatively cheap costs and relatively competitive exports. If we simply admitted them fully into a European Customs Union, we would substantially improve their quality of life.
Instead, what we are doing is urging more bureaucracy on them, building capacity, trying to draw them into the cooperative structures of the European Union. They are not asking for that! They do not want our hand-outs. All they want is the opportunity to sell.
Report: Adina-Ioana Vălean
Mr President, it is human nature when something unexpected happens that we try and fit the facts into our existing Weltanschauung. The psychiatrists have a fancy phrase for it, an even fancier phrase than Weltanschauung: they call it 'cognitive dissonance'. Thus, for example, when there is a 'no' vote in a referendum, the reaction of this House is to say that the people wanted more Europe. They were voting 'no' because this did not go in a sufficiently federalist direction.
And so it is with the current economic crisis. We are in a crisis because we have run out of money. We have spent everything, we have exhausted our treasuries, we have exhausted our credit, and now the House comes along and says that we need to spend more. We need more European infrastructure projects, we need a higher budget.
Mr President, that is another dose of the medicine that caused the illness in the first place. We have seen since the 1970s where that process leads. It leads to a reduction of GDP, it leads to unemployment, it leads to stagnation and it leads to this part of the world falling further and further behind its rivals.
Motion for a resolution
Mr President, I supported the resolution and, as one of the draftsmen of this document, I would like to make a few points on the Goldstone report, the issue which is addressed in the resolution.
The Goldstone report has once again showed that investigations carried out by the warring parties themselves are hardly ever impartial and objective. The report is rather explicit that neither side has conducted adequate and effective investigations of alleged violations of the laws of war by its forces.
Also, we should welcome the fact that the report has been revised recently and made less controversial, with less bitter language, and is therefore more acceptable.
And the main lesson we should learn from this is that we should put effort into making the European Union more involved in the process, not only when it comes to the investigation of alleged crimes, but in a pro-active, preventive way as a party to the Middle East Quartet.
(DE) Mr President, ladies and gentlemen, I would like to say on behalf of part of the Group of the European People's Party (Christian Democrats) and, above all, on behalf of my colleague, Elmar Brok, that we are shocked that the House has today rejected the amendment which would have included Christians and other religious minorities in this report. I think it is truly outrageous that, although we are constantly making statements on human rights issues, we do not believe it is worth protecting parts of the population who are being persecuted because of their religious background. It is a great pity that we could not accept the amendment which concerns a subject that is of great importance for the future of the world. If we are not able to protect minorities for whatever reason, we no longer have the right to claim that the European Parliament is the home of human rights, of fundamental rights and of this struggle throughout the world. I have voted against this, because religious minorities should not be excluded.
(FI) Mr President, as Mr Kastler said before, our group would have very much liked to vote separately on this point regarding religious minorities, but, unfortunately, the majority in Parliament did not agree.
We have to realise that defending the rights of religious minorities is in every way just as important as defending any other minority groups.
The EU should intervene in the work of the UN Commission on Human Rights, because at present it is totally paralysed and biased, and no longer enjoys universal confidence.
The Goldstone report is only one example of how the UN's Human Rights Court has been hijacked to serve the interests of various antiSemitic elements. Currently, 21 of the 25 reports on individual countries that the Court has produced concern Israel, as if Israel were the world's most oppressive country in the area of human rights. The European Union needs to intervene in the work of the UN Human Rights Council.
Mr President, since the end of the Cold War, a revolutionary new doctrine has imposed itself on the 200 states that comprise the United Nations. The idea has arisen that laws should not emerge from national legislatures which are in some sense connected to their populations but rather should be imposed by an international technocracy of jurists who answer only to their own consciences.
We are reversing 300 years of democratic development. We are getting away from the idea that the people who pass the laws must answer in some way through the ballot box to the rest of their populations and we are reverting to the pre-modern idea that lawmakers should be accountable only to their creator or to themselves.
Through these instruments of human rights codes, these international bureaucracies have the ability to reach behind the borders of Member States and to impose their own wishes at odds with those of the local populations.
Let me finish with a quotation from Judge Bork in the United States, the quashed Supreme Court nominee under Reagan, who gave his name to the language when he said: 'What we have wrought is a coup d'état: slow-moving and genteel, but a coup d'état none the less.'
Motion for a resolution
(EL) Mr President, the question of gender equality faces yet another challenge at the present stage. The progress achieved over recent years in the equality sector by the European Union is in danger of slowing down, or even of reversing, as a result of the current recession.
However, effective gender equality policies can form part of the solution to the problem of how to get out of this crisis, support recovery and strengthen the economy. Consequently, investment in policies that promote equality between men and women must be our basic ambition and must be robustly supported by all of us, even more, even more strongly, in this difficult economic climate.
Report: Vladimír Maňka
(NL) In my view, Parliament should be a little ashamed of the de facto budget amendment it has just adopted in this report. After all, more or less all European countries are suffering a huge financial and economic crisis and masses of people are losing their jobs, and the best we can come up with is to allocate ourselves substantially more resources, more staff and more costs at the taxpayer's expense. Besides, everyone knows that these additional resources and staff members are, in fact, mainly intended to ensure that the various socialists who lost their mandates in recent elections are well looked after financially. In the past, too, this has led to other substantial increases in subsidies, including to European political parties and European political foundations. It is striking that, time and again, we are finding nice-sounding arguments for delving even further into the tax coffers for this institution; an unacceptable practice in these times of crisis.
I would like to say that the amending budget that we have just approved, to the sum of EUR 13 400 000, with effect only from 1 May, thus covering half a year, is very unwise.
The part of it that relates to increasing human resources for Parliamentary committees and groups to the sum of EUR 4 million can be justified because the Treaty of Lisbon is making new legislative demands of Parliament. Increasing MEPs' funds for hiring assistants by EUR 8 million, however, means that next year, it will not be 8 million, but 16 million, and this is clearly excessive, as in the coming year, a new increase of EUR 1 500 per month is planned for Members, which amounts to not 16, but EUR 32 million. At a time when we are seeing massive unemployment and social crisis in all our countries, moving towards increases in resources for Members is not sustainable unless, at the same time, we have the courage to cut down on the expenses and allowances to which we are entitled as Members, and which are by no means all completely justified.
I fail to understand how, for a day of travelling, an MEP can receive EUR 300 in allowances, plus a subsidy for the distance travelled and a subsidy for the time taken, provisions that are entirely tax-free. We can cut undue expenses and then debate how we can increase our means for law making. Not doing this at the same time simply shows a disregard for the difficulties that our constituents are experiencing. We have a duty to set a good example, but today we are setting a bad one.
Mr President, I am delighted to agree with Mr Portas and the Communist Group on this issue. All across Europe, from Ireland to Latvia, governments are struggling to respond to the financial crisis, to the credit crunch, by reducing their costs but we in this House, uniquely in this House, are massively increasing our expenditure in both relative and absolute terms. We are increasing the perks and the budgets available to Members and to staff.
The justification which is given in this report is a very interesting one because the reason that we are told we need all of this extra spending is because of the additional responsibilities created by the Lisbon Treaty. In a way, that is true, but I think not in the way that the authors intended it. What we see is that the bureaucracy is expanding to service the needs of the bureaucracy. The primary function of the Lisbon Treaty is to provide additional work and additional revenue for all the tens of thousands who are now directly or indirectly dependent on the European Union for their livelihoods. The one lot of people that we have not consulted about this are the electorates and I would love to see issues like this put before our voters to see whether they approve of our voting ourselves additional resources at such a time, when now all of them are tightening their own belts.
Report: Maria do Céu Patrão Neves
(LT) I greatly welcome the decision adopted on new rules in the fishing sector. Fish, like other animals, cannot be restricted to certain territories, so assessing whether one country cares more than another would be the subject of endless arguments.
If we take into account new scientific research proving that today, many fish species are bordering on extinction, the need for a common decision becomes even more obvious, not just on an EU scale, but on a global scale. Therefore, this step by the European Union is welcomed as a good example to other third countries.
I hope that this decision which is also responsible for joint analysis will help both companies working in the fishing sector and countries, irrespective of their size. I also hope that this decision will help save disappearing fish species. I would like to express my wholehearted support.
Mr President, it gave me no pleasure today to vote against a report that contains many potentially positive aspects for the future of our fisheries.
Yet the fact remains that for my fishing industry, the common fisheries policy continues to wreak havoc.
The Hague Preference regime annually discriminates against Northern Ireland's fishermen by deducting quotas from their allocations. Eleven years of temporary closures in the Irish Sea have reduced our whitefish fleet from over 40 trawlers to six, and yet we still talk about over-capacity.
Then there is the question of applying rules developed for fisheries in the North Sea to the Irish Sea: a consistent or common approach that is out of touch with reality on the ground. Consider only the net gauges, which were agreed for admirable reasons, but which Europe imposed upon the fishing industry with a wholesale failure to communicate the implications of the change to the new method.
That is why, while I am encouraged by some aspects of the report, I voted against it.
(LT) I voted in favour of the resolution on the Green Paper on the guidelines for the reform of the common fisheries policy. I hope that with today's vote, the European Parliament contributed at least a little to the conservation of fish stocks and a healthy marine environment, and also to reform of the common fisheries policy.
As we in the European Parliament know, 27% of fish species are on the brink of extinction and unless fishing is restricted, they will disappear. We also know that it would be possible to increase fish stocks by 86% if fish were not caught in such a drastic way. We know too that the stocks of 18% of fish species are in a poor condition and scientists recommend that we should stop fishing them immediately.
I hope and pray that the European Union will have sufficient political will to not just draft the reform, but implement it as well.
(FI) Mr President, I would first like to say that I voted for the Green Paper on the reform of the fisheries policy, as our group were advised to by our shadow rapporteur, Carl Haglund.
I nevertheless wish to say that it is very important to give more attention to fishing in the European Union and the state of the waters. That is a huge challenge at present. I am particularly worried that the situation has got out of hand with overfishing in the EU - which is tantamount to theft, in fact - and that quantity is taking priority over quality.
We should now start to think more seriously about how we could build up fish stocks sustainably and ensure that we are also able to fish in the future. The focus here mainly needs to be on wild salmon and stocks of wild fish. We need to draw up a special programme for the recovery of wild salmon.
I come from Finnish Lapland. We need salmon back in our spawning rivers, and we need a programme to ensure that wild salmon stocks in particular can be retained and strengthened and that they can also be fished sustainably in the future.
Mr President, for 11 years in this House, I have been protesting about the common fisheries policy's negative impacts on my home country: under international law, the United Kingdom had 65% of the fish stocks in North Sea waters covered by the CFP but we were allocated 25% by volume or 15% by value under the quota system.
That argument is becoming academic because the fish have effectively disappeared. Even in the time that I have been in this House, there has been a calamitous decline in what ought to have been a renewable resource. In other countries which found a way to incentivise ownership, to give the fishermen a reason to treat the seas as a renewable harvest, they managed to sustain their fish levels: in Iceland, in Norway, in New Zealand, in the Falkland Islands. But in Europe, we had the tragedy of 'the commons', where we said it was a common resource to which all vessels had equal access.
You cannot persuade a skipper to tie up his boat when he knows that the waters are being plundered by someone else. As I said, the argument is now effectively academic. It is over. Our boats are grounded. Our fishing ports are sterile. Our oceans are empty.
Written explanations of vote
I voted for this report because it makes some improvements to the current system which will support better reporting of information about the investment projects involving the EU's energy infrastructure. The need to improve the reporting system stems from the change in the energy situation at a time when energy interdependency between states has increased and we have an internal market. This has therefore made it necessary for us to have instruments at EU level as well, to help us make decisions about the energy sector.
I support the change to the legal basis proposed by the Commission so that the regulation can be based on Article 194 of the Treaty of Lisbon. The aim is to strengthen the role that EU institutions can play in energy policy, especially in the operation of the energy market and resource security, the promotion of energy efficiency and development of new forms of renewable energy, as well as in supporting the interconnection of energy networks.
I voted in favour of the report on investment in energy infrastructure, which is aimed at ensuring energy supply and competitive potential, and strengthening the fight against climate change. This report compels the governments of the European Union to give information to the Commission in relation to the investment being made in energy infrastructure, in modernisation, or in efficient energy production, which will help with efficiency, cooperation and energy planning in the European Union. Combating climate change, ensuring energy supply and using renewable energy: these are very important issues in the European Union and greater efforts must be made to encourage and ensure effective, focussed investment, and it must be ensured that these issues remain at the heart of the European Union's energy policy.
in writing. - I supported this report. The European Union has gained new powers on the basis of the Lisbon Treaty and must ensure that those powers are fully and effectively used. The EU competence is strengthened in the field of energy policy, and the creation of a common energy market is a priority task for the European Commission. However, the European energy policy cannot be effectively promoted without having adequate and clear information about existing and planned energy infrastructure and projects in the European Union.
The new regulation is a very important piece of legislation in the EU energy policy and I very much hope that it can work in practice. The European energy policy cannot be effectively promoted without having adequate and clear information about existing and planned energy infrastructure in the European Union.
As we know, under the old regulation, many Member States did not comply with the reporting obligations and this should not be the case with the new regulation. The European Commission, as the guardian of the EU Treaty, must ensure that all Member States comply with the provisions of the regulation and timely submit all necessary information on the expected developments in energy infrastructure.
in writing. - (RO) A coherent EU energy policy is a complete non-starter unless the 27 Member States can provide accurate, comprehensive reporting on the energy investments which have been made separately in each of their countries. However, it is important for the European Union's executive to bear in mind the need to protect the confidentiality of the information supplied by national agencies, as we are dealing with sensitive information from a very important market.
Europe's energy security is an important issue, but the Commission must be aware that the information received from each state separately cannot be disclosed, especially where it is of a purely commercial nature. Reporting on energy investment projects once every two years will allow the European Commission to prepare a regular analysis which will define the subsequent development of the European Union's energy system. This will therefore make it possible to intervene in time when any gaps or problems appear.
A mechanism needs to be found for complying with the reporting conditions requested by the European Commission in circumstances where the provisions of the previous regulation on informing the Commission about investment projects in energy infrastructure within the European Community were not complied with by all Member States.
We are today voting in favour of this regulation, bolstered by the increased authority that the Treaty of Lisbon confers on Parliament within the context of defining energy policies. It is definitely beneficial to pursue interinstitutional cooperation aimed at planning the EU's contribution to the design and implementation of energy infrastructure in a systematic, rational and far-sighted manner: I am thinking of the possible advantages for the programming of the TEN-E and the launch of pilot projects for CO2 storage, which represent the future of energy. However, the information obligations imposed by the regulation could mean that the policy interferes too much in the economy and that competition is undermined, as a result of news being spread about the projects. It is therefore important to ensure that the data that is gathered and managed safeguards the confidentiality and the activities of businesses. Analysis of this data will certainly help to ensure that best use is made of the investments. However, the analysis must be accompanied by concrete financial measures to support those works and to provide an incentive for private investment in the sector. The Marguerite Fund for infrastructure, energy and climate change must be strengthened. The initiative is valid and necessary, but this fund needs to be swelled with the EU resources that are already available in the budget and linked to forms of financing guaranteed by the European Investment Bank and/or other financial institutions, so that it can have an adequate share in the equity of the individual public-private partnerships that are in operation.
The Treaty of Lisbon has given the European Union greater powers in the area of energy policy.
It is essential that the Member States work together to guarantee an energy policy that is more efficient, safer and less expensive for their citizens. Bringing about the stability necessary to reduce the risk of another crisis over gas between Ukraine and Russia is crucial. This would ensure the security of supplies, as expected by the Member States of the EU and its consumers.
One of the EU's biggest priorities is establishing an energy area. The climate and energy package aims to increase the competitiveness of EU industry in a world where there are ever more restrictions on carbon emissions.
This regulation on investment projects related to energy infrastructure within the European Union will help to make the market more transparent and predictable, supporting our businesses and creating a positive environment for competitiveness.
in writing. - In order for the European Commission to be able to effectively perform its tasks with regard to the European energy policy, it must necessarily be kept well informed of any developments in the relevant sector. This is one of the reasons for which I have decided to vote in favour of this report.
I voted in favour of the report on the proposal for a Council Regulation concerning the notification to the Commission of investment projects in energy infrastructure within the European Community and repealing Regulation (EC) No 736/96, as this will allow the Commission to monitor this infrastructure and anticipate potential problems, especially environmental problems. It is therefore worth stressing the importance of assessing the environmental impact of energy infrastructure projects, so that their construction and decommissioning can be done in a sustainable way.
Given the importance of an integrated energy policy, not only in combating climate change and reducing CO2 emissions, but also in ensuring efficiency and less energy dependence within Europe, communication and transmission of information about investments and energy infrastructure projects is crucial.
It is vital for European energy policy that the Commission has a current view of trends in energy investments within the Member States so as to be able to develop integrated policies to promote greater energy efficiency and investment in cleaner technologies, thus ensuring progressive energy independence in the face of external suppliers and fossil fuels.
In view of this, I support the proposal for a regulation, particularly with regard to its necessary implementation, which did not happen with the regulation that it seeks to replace.
This proposal for a regulation contributes to establishing a European energy policy that aims at efficiency, reliability and security. Energy efficiency is a priority policy for the European Union given the need to preserve and maximise resources and fulfil the commitments that it has made in combating climate change.
I would remind you that before moving on to new projects, the EU's objective of achieving the target of 20% for energy efficiency must be taken into account. This means that investment projects in energy infrastructures must be compatible with the aim of achieving a minimum of 20% of energy from sustainable, renewable sources by 2020. The energy policy that is being advocated must ensure low carbon emissions and be based on solidarity and sustainability. The reliability of the system is important, as operation must be continuous. It must take account of the deterioration of the energy sector in terms of supply, which can be seen both inside and outside the EU. It is also worth paying attention to crucial investment in infrastructure that manages to avoid security problems in terms of energy supply.
The rapporteur considers that this is indeed an important piece of the puzzle in the EU energy policy, reasoning that we cannot effectively promote a European energy policy at EU level without having adequate information about our energy infrastructure. Yet, beyond our fundamental disagreement about European energy policy, this report can also be placed within a legal context, or within the framework of the internal market.
However, some positive aspects are also considered here, particularly when it states that it is essential that the confidentiality of information is ensured and that any resulting proposals are neutral and do not amount to market intervention on a political level. Furthermore, the reporting requirements should be easy to fulfil, so as to avoid any unnecessary administrative burden on undertakings, and the administration of Member States or of the Commission.
Hence our final decision to abstain.
I voted in favour of the Vălean report on the proposal for a Council regulation concerning the notification to the Commission of investment projects in energy infrastructure within the European Community.
Indeed, it is crucial to have a sufficiently detailed overview in order to strike a better balance between the supply and demand of energy at European level and to decide on the shrewdest investments in terms of infrastructure. This will also make it possible to increase transparency on the markets (while protecting corporate data) and to prevent the phenomena of energy dependence with regard to one particular source or site of supply.
in writing. - Despite the disappointment of Copenhagen, the EU cannot allow the lack of international consensus to slow down our own efforts in effecting a sustainable energy policy. The Scottish Government is continuing to pioneer in the field of renewable energy and the EU has an important role, too, in driving forward the agenda. The effective promotion of our energy policy requires adequate information on infrastructure and I voted accordingly today.
in writing. - The necessity for a comprehensive collection of data on investment in energy infrastructure within the EU is clear - an outline of the major trends occurring in the industry will be needed to allow for proper forward planning and to highlight any potential difficulties. Energy infrastructure will be the foundation of our future economic growth. So where Europe can act together on this, it should be encouraged.
The proposal shows the effects of the emergency gas supply situation that emerged in January 2009, when the Commission realised that the Union's energy infrastructure was not fit for purpose. The European Commission's aim, which Parliament fully supported, was to have a constantly updated picture of the energy infrastructure system. Today, there is great uncertainty about whether the investment projects will be carried out, and it has been made worse by the economic and financial crisis. I believe that intervention is necessary and that the lack of consistent data and information on investment projects should be remedied. Without this data, it is impossible to analyse the expected development of the Union's infrastructure and to introduce satisfactory monitoring in view of a cross-sector approach. Moreover, Regulation (EC) No 736/96, which the proposal in question repeals, is no longer applied consistently and is incompatible with the recent developments in the energy sector. With this proposal, we have therefore strengthened the existing system, significantly improving the comparability of the information while, at the same time, reducing the associated administrative burdens. Lastly, I should like to emphasise the fact that I voted against Amendment 81 (by which the entire nuclear energy chain was to be included in the infrastructure covered by the regulation), since there are already provisions which regulate these matters in the Euratom Treaty.
EU energy policy is very pertinent if we are to succeed in using mostly renewable energy in the near future. With the entry into force of the Treaty of Lisbon, decisions on matters relating to energy policy are made in codecision, so it is necessary to readjust the regulations based on the new legal set-up within the EU. For this reason, and so that all Member States are able to communicate the planned development of energy infrastructure in a satisfactory and beneficial way, a new regulation needs to be implemented to make this easier and faster.
The whole plan may well be based on a good idea - namely the ability to react to supply bottlenecks - but the Member States already failed to comply with their reporting obligations under the old regulation. The proposal before us does not seem capable of effecting any great change in this respect. In its current form, however, neither market interventions nor excessive administrative costs for business can be ruled out. For these reasons, and in order not to encourage bureaucracy, I voted against the report.
The aim of this motion for a resolution is to ensure that Member States provide accurate information on their projects in the area of energy infrastructure. As soon as a project in the energy sector is started or discontinued, this must be reported to the Commission, so that the Commission acquires the ability to draw up new or amended project proposals, thereby gaining significant influence over the energy diversity of individual Member States. This represents a further step in the direction of centralisation. I therefore voted against this motion for a resolution.
The purpose of this proposal for a regulation is to ensure that accurate information is provided to the Commission on a regular basis regarding EU investment projects in energy infrastructure to enable it to fulfil its duties, especially those related to its contribution to the European energy policy.
The repealed regulation is regarded as out of date as it does not reflect the major changes which have taken place in the energy sector since 1996 (the European Union's enlargement and the aspects linked to energy supply security, renewable energy sources, the policy on climate change and the EU's new role in the energy sector under the Treaty of Lisbon). I voted for this report as European legislation needs to be updated in every area, and especially in the energy sector.
This regulation is very important because it aims to ensure that the Commission is accurately and regularly informed of investment projects in energy infrastructure, at both national and cross-border level, so that the Union can ensure that the internal market functions correctly and that all the Member States have a secure energy supply. It seeks to update the 1996 Regulation with regard to the Union's commitments on security of supply, climate change and renewable energies following the entry into force of the Treaty of Lisbon. This report is of special interest because it reinforces the regulation's role as an early warning system for interconnection deficiencies. Parliament's Committee on Industry, Research and Energy has always stressed the need to achieve a 10% interconnection between Member States, as stipulated by the European Council, and any provision that highlights shortcomings in this respect is very positive. I therefore voted in favour of this report.
in writing. - I voted in favour of the final resolution mainly because, during the vote, we managed to get: Codecision: this is a huge victory, since, for the first time, we now the TFEU (Lisbon Treaty) legal basis on energy to get codecision against the will of the Commission. Even more historic, for the first time since I worked in this House, we managed to get rid of the Euratom Treaty as a legal basis although this regulation covers also transparency for investments in the nuclear sector. This has been confirmed by the positive vote on AM 30 listing nuclear fuels as a primary energy source under the scope of the regulation. For sure, we will have to fight now to maintain this victory in the upcoming tripartite negotiations with Council and COM; MS must provide, at least five years before construction starts, the amount and types of investment in energy projects. This is a really wise move towards better future energy scenarios, since the Commission will get a better idea of how the energy market is evolving; renewables, including decentralised ones, will have to be fully considered; every single mention of 'low carbon', the pro-nuclear Trojan horse has been deleted.
On the negative side, we tried, without success, through our AMs in plenary, to get better transparency, including on the part of the investments that will be paid by tax payers money and public consultation, although we managed to get lighter wording on consultation and access to documents.
in writing. - (FR) I voted against Mrs Vălean's report because it calls for liberalisation of the energy sector and a liberal European energy policy, and we all know what tragic consequences that would have for workers in the sector and for more and more of our citizens, who might even experience regular power cuts.
This report establishes the primacy of the market and the neutrality of public interventions and prioritises 'economic operators'. We can be sure whose interests they serve. We can fear for the preservation of the existing infrastructure when an amendment calls for a guarantee that priority investments will be made in the interests of the energy market only.
It is not enough to simply add the word 'solidarity' by way of an amendment in order to make this European energy policy acceptable when, moreover, the very same amendment prohibits the EU from intervening in the operation of the market. That gives a whole new meaning to the words 'fair competition'.
Generally speaking, the aim should not be to focus on trying to meet an ever greater demand for energy. Rather, additional financing for new infrastructure investments should be used to improve energy efficiency.
Despite the current economic crisis, neoliberal dogmas continue to underpin many EU policies.
I support this resolution and endorse the observations set out in it wholeheartedly. I am delighted that the Presidential elections that took place reflected the considerable progress made by Ukraine and went better than previous elections, in particular, from the point of view of respect for citizens' and political rights, including freedom of assembly, association and expression. Compliance with international election standards demonstrates that Ukraine is taking the path to a mature democracy and closer cooperation with the EU, based on mutual respect for the fundamental values of the EU. We must encourage Ukraine to actively participate in the Eastern Partnership and support its efforts to ensure more democracy and respect for the rule of law, human rights and fundamental freedoms, as well as the commitment to safeguard the market economy, sustainable development and good governance.
I am one of the people who prepared this resolution and therefore I voted for the goals planned in it. Following the presidential elections, Ukraine must move closer to the European Union. I am delighted that Ukraine is resolutely taking the path to democracy and that it understands it has a rightful place in the community of European democratic countries. The door to Europe should be open for Ukraine.
Transparent elections are an important step in strengthening the principles of the democratic state. Although observers announced that the Ukrainian presidential elections complied with high quality requirements and democratic principles, Ukraine's government institutions should nevertheless adopt clear election rules. Freedom of expression and media pluralism in Ukraine must be ensured for all citizens and election candidates.
It is very important for Ukraine to participate in the Eastern Partnership and in the Euronest Parliamentary Assembly, cooperating with the European Parliament. Ukraine today is a European country, which has the right to take decisions on Europe. The European Union must cooperate intensively with Ukraine to strengthen the democratic process and integrate into the European Union.
in writing. - (RO) The recently elected president of Ukraine is sending out an important signal by choosing Brussels as the destination for his first foreign visit. Ukraine is a state with European aspirations and the fact that President Yanukovich is coming to the EU's capital to meet with the leading members of the Commission highlights that Kiev is looking towards the West.
The new Ukrainian president is faced with major challenges at a time when the International Monetary Fund has suspended the stand-by agreement signed with Kiev, due to numerous unfulfilled or breached commitments. It is important that President Viktor Yanukovich does not forget the promises he made on the day he assumed his mandate. Ukraine needs, as the new leader in Kiev pointed out, internal stability, as well as to combat corruption and consolidate the economy on healthy foundations. Ukraine needs to regain the confidence of the business sector and international community to be able to successfully overcome the economic recession, exacerbated by an unstable political climate.
The conclusion of the electoral campaign and President Yanukovich's assuming office must signal an end to populist practices such as artificially increasing the population's income on an economically unsustainable basis. President Yanukovich's inaugural speech gives hope to the international community that things can return to normal in Ukraine. It remains in the period that now follows for these words to be demonstrated by actions as well.
I abstained because I consider that relations between the European Union and other countries should be marked by equality, mutually beneficial trade and economic relations, non-interference in the internal development policies and democratic processes of each country and, of course, respect for the will of the people. Constructing a peaceful Europe presupposes, apart from anything else, the facility for each country to determine its international relations without imposition and pressure. As energy security is a crucial factor for the Member States of the European Union, the role of Ukraine is important, which is why it should be encouraged to address its energy problems by improving relations with Russia through bilateral agreements. That would be to the benefit of both sides and would ensure an uninterrupted flow of natural gas to Europe.
I welcome the compromise resolution drawn up on Ukraine, dealing not only with the issue of how democratic the last election was, but also offering solutions to the problem of transit supplies of oil and natural gas, and urging Ukraine to adopt the Energy Community Treaty and energy legislation conforming to Directive 2003/55/EC. I agree that an active and positive approach to the EU on the part of Ukraine is not the only assessment criterion. Ukraine must also, as a matter of priority, have good relations with its neighbouring countries, the countries of the Eastern Partnership and EURONEST. I support the proposals and also the other provisions in this compromise resolution as a whole and I will vote for their adoption.
I voted in favour of the joint motion for a resolution which highlights the importance of strengthening cooperation between the EU and Ukraine. The political and economic stabilisation of that country and the strengthening of cooperation between Ukraine and the EU in the field of energy are prerequisites for the recognition of Ukraine's European aspirations. The stability of the EU also depends on the stability of its neighbours.
I remember the sense of hope that came with the Orange Revolution, and the break with the Soviet-influenced past that it brought about for the Ukrainian people. I remember the promises of success, progress, democracy and cooperation that were made at that time to the Ukrainians, both within the country and from abroad. At the time, the European Union seemed the likely destination for a people who were clearly turning towards the West.
Now that the euphoria is gone, today it seems clear that the protagonists of the Orange Revolution were not up to the challenge. The disillusionment of the people with the way in which the country is being run is also plain to see.
The election of the candidate beaten by Mr Yushchenko in December 2004 shows either a major split within the country, or a shift in popular feeling, with people now more favourable to the Russian influence.
I believe it is important that the European Union should maintain its ability to be seen as attractive to the Ukraine, and that it should use the various means at its disposal to do so. I hope that the Ukraine will persist and persevere with internal democratisation, and that, in terms of its past and its history, it will move towards convergence with the EU, a process that will end in its accession as a full member of the EU.
Following the disintegration of the Eastern bloc and the Union of Soviet Republics, the Ukrainian people and institutions have been strongly committed to the democratisation of the country and the construction of a modern society by developing a social, economic and political system that can consolidate the rule of law and respect for human rights, despite the difficulties that are normally inherent in a state that is in the process of regenerating its structural organisation and political identity.
As a reference area and a place for promoting peace and the economic, social and cultural development of its citizens, the European Union has a duty to take on a decisive role in the development of a democratic system within Ukraine, including strengthening the mechanisms for European integration. This will also help to ease regional conflicts within the country, which is of great geostrategic importance to the EU, in view of relations with Russia and Central Asia, particularly in terms of energy. In this process, I would also emphasise the contribution that this motion for a resolution has made to the integration into the EU of a large group of immigrant Ukrainians, along with promoting the role of young people and education in terms of social, economic and cultural progress within Ukraine.
Based on today's vote on the resolution on the situation in Ukraine, we welcomed not only that the presidential elections were conducted in accordance with democratic principles, but also the inauguration of the new president, whom we are expecting to pursue a policy of openness and cooperation towards the EU. We emphasised the importance of signing additional agreements in the energy sector, thereby guaranteeing energy supply security. We also welcomed with this vote the need to continue discussions with a view to setting up a favourable system for granting visas. Ukraine has been invited by the message conveyed today to continue working with us so that it becomes definitely committed to progressing along the path to democracy. We have reconfirmed with this vote what we have said on other occasions as well, that we must demonstrate an open approach through dialogue and firm commitments in order to give Ukraine the necessary encouragement to favour a pro-European development. However, Ukraine must show that it is a trustworthy partner for us.
in writing. - I supported Amendment 2, tabled on behalf of the ECR Group, to the joint motion for a resolution on the situation in Ukraine, which voices concern that the Nord Stream pipeline project undermines the principle of solidarity in the EU's energy security and will be constructed to circumvent Ukraine. Even if not directly relevant to the current situation in Ukraine, I fully share the view that the Nord Stream project has been designed by the Russian Government as primarily a political project with a goal to divide Europe and isolate not only Ukraine but also some new Member States. This amendment is a reminder that the debate on Nord Stream has not ended but is to be continued. The EU, which is heading toward a common energy market with the implementation of an energy solidarity principle, cannot rely on a long-term relationship with a politically orientated state-owned monopoly that has already failed economically and is defying the basic EU principles of open competition, transparency and separation of production, transportation and distribution.
I voted in favour of the draft resolution tabled by the Group of the European People's Party (Christian Democrats) because I believe that the EU must help Ukraine implement democratic reforms and European values, and guarantee human rights and the rights of persons belonging to national minorities.
The new Ukrainian president won the elections standing on a programme guaranteeing rights for minorities, and the EU must support the effective, long-term implementation of this programme. With this in mind, the law for implementing the European Charter for Regional or Minority Languages needs to be adopted and enforced. Previous measures which drastically restricted the ability of schools to teach in the minorities' mother tongues must be repealed. The representation of minorities in local, district, regional and central institutions in Ukraine must be improved. Respect must be guaranteed for all minorities' rights in accordance with European standards, including Russians, Poles, Tatars, Bulgarians, Greeks, Romanians, Hungarians, Jews and Roma. No minority must be overlooked.
I wish to draw attention to the need to conserve and restore the cultural and historical heritage of the Chernivtsi Region, which is part of a Jewish, Germano-Austrian, Polish, Romanian, Russian and Ukrainian cultural legacy. I believe that the conservation of this valuable European multicultural and multidenominational heritage, including cemeteries, monuments, buildings and churches in Northern Bukovina, must be a priority objective for cooperation between the EU and Ukraine.
The recent elections held in Ukraine, taking into account the statements by the OSCE/ODIHR Election Observation Mission, which considered that most international standards had been met, are a signal that this country is continuing to develop positively by moving towards future integration into the EU. However, it is crucial that the Ukrainian politicians and authorities are committed to bringing about political and economic stabilisation soon. For this to be achieved, the necessary constitutional reforms must be implemented, with consolidation of the rule of law, the establishment of a social market economy and renewed efforts to combat corruption and the improvement of the climate for business and investment.
The motion for a resolution on the state of affairs in Ukraine addresses the current state of affairs in that country and the situation around the presidential elections extremely well. It reminds Ukrainian politicians and government organs of the need for political and economic stabilisation, which can, in particular, be achieved by constitutional reform, a consolidation of the rule of law, the establishment of a social market economy, renewed efforts to combat corruption, and the improvement of the economic and investment climate. Nevertheless, in my view, the considerations with regard to its rapid inclusion in the free trade zone, in other words, the EU common internal market, go too far. Ukraine must steadily build up and strengthen its economy, and come to an agreement over its own needs. For all Ukraine's European orientation, we must not forget or disregard that country's deep-seated roots in Russia's sphere of influence, and we must take that into consideration. For the reasons I have set out, I abstained from the vote on the motion for a resolution.
in writing. - (DE) The text contains some good statements, such as the condemnation of the Communist regime. On the other hand, I consider that a far-reaching easing of visa restrictions and a rapid inclusion of Ukraine in the common market is not sensible. It is for that reason that I abstained from voting.
Mr President, I supported the resolution by the European Parliament concerning the situation in Ukraine. Among other things, I believe that we should take very seriously the decision of President-Elect Yanukovich to come to Brussels for his first foreign visit. This is a clear sign that Ukraine is continuing its integration with the European Union. I consider it important for the European Union to show support for Ukraine in the present situation, by concluding an association agreement and also guaranteeing visa freedom, provided that Ukraine fulfils its objectives. The doors of the European Union must stay open for Ukraine.
I welcome the fact that the presidential elections in Ukraine were held in accordance with democratic standards. At the beginning of 2010, Ukrainian democracy has shown that it is alive. The high electoral turnout is particularly worthy of note. Today, the outcome of the Ukrainian election itself is not the cause of reservations which might result in it being challenged in court.
However, the European Union must not stop at expressions of approval for the way the elections were conducted. It is essential to offer Ukraine a European perspective in several steps. The first step should be participation in the Eastern Partnership, and the last should be membership of the European Union. The European Union must maintain an open-door policy towards Ukraine. The degree of integration with different communities is a matter for Ukraine to decide - this should depend on a sovereign decision of Ukrainian society.
An improvement in relations between Ukraine and Russia is in the vital interest of the European Union. For the consequences of bilateral relations between Ukraine and Russia also concern EU Member States. I welcome the announcement of an improvement in these relations.
The presidential elections in Ukraine complied with international election standards. The country has taken a step towards European democracy. This is proof that Ukraine increasingly feels itself to be part of the community of European democratic states.
Let us hope that the new Ukrainian President will be a reliable partner with whom we can cooperate to strengthen stability and economic development in Eastern Europe together with other neighbouring states. One of the most important practical steps in EU relations with Ukraine is the simplification of the visa regime, the end goal of which is the abolition of visas for citizens of Ukraine travelling to the EU.
I voted for this resolution because it takes into account the positive changes in such an important neighbouring state of the EU, although there still remain many complications and tensions between various government institutions in this country.
During this plenary session we voted on the European Parliament resolution on the situation in Ukraine. I endorsed the resolution, because it is a very important declaration of our institution which testifies to the fact that we are carefully following the development of democracy in Ukraine. The resolution gives a generally good assessment of the course of the presidential elections, and calls for efforts to ensure the political and economic stability of the country. A key point is that it is essential to strengthen cooperation between Ukraine and the EU, especially in the area of energy. From my point of view, there were two controversial amendments. The first concerned minority languages. I voted against this amendment, because it increased the possibility of using Russian instead of Ukrainian. The second amendment was the one about the Nord Stream pipeline. In this case, I voted in favour of the amendment, because I wanted to manifest my opposition to construction of this pipeline.
The European Union campaigned for the United Nations Human Rights Council (UNHRC) to be set up and has undertaken, along with Member States, to play an active, high-profile role to support an effective body which deals with the current challenges facing human rights. The new institutional structure created following the entry into force of the Treaty of Lisbon offers the opportunity to improve the coherence, profile and credibility of the EU's actions as part of the UNHRC. This is why it is important for the EU to adopt a common, consolidated position during the 13th session of the UNHRC with regard to all the matters which will be discussed. The EU must have an effective influence as part of the UN's extended system and remain committed to finding a common position, as well as increase flexibility on less important issues to enable it to respond more quickly and effectively in negotiations on fundamental issues. Above all, it must be actively committed to creating dedicated UNHRC mechanisms for responding quickly and effectively to human rights crises in Iran, Afghanistan, Iraq and Yemen.
in writing. - Human rights are still violated in many countries and it is unfortunate that grave violations sometimes are not addressed timely and properly by the international community. We are lacking a coordinated approach on the international stage. The EU's role as a global player has increased in recent decades and the newly established European External Action Service under the Lisbon Treaty could be instrumental in helping the Union to act more effectively to meet global challenges and to address human rights violations in a more coherent, consistent and efficient manner. The EU now has a great opportunity to strengthen its role in the UN Human Rights Council and should fully use it to increase visibility and credibility of EU actions in the area of human rights.
The compromise resolution put to the vote in this House unfortunately contains passages that prevent me from voting in favour. The UNHCR is a political body that is subject to 'extreme politicisation', as is acknowledged in the text of the resolution. However, we could have - I believe - said much more, especially since we are dealing with a subject that is sensitive and important to so many of us, namely human rights. Upon reading the text, I note an unfortunate weakness - perhaps not for the politics of diplomacy, but certainly for that of values - and that is the lack of determination when criticising the well-known aspects that make the UNHCR a very controversial body. We could have, in fact, been more decisive, speaking out more strongly against Iran's candidacy in the next Council elections. There is no specific reference to the senseless composition of a Council in which there sit too many members who are scarcely qualified to lecture on human rights, and who evidently have even fewer credentials to be able to judge or to try anyone. My vote is therefore one of abstention and of scepticism about this text: I am abstaining in the hope that Parliament will take off its diplomatic hat - it is not its job to be diplomatic - and embrace more courageously the battle for values and for human rights.
I abstained, despite the fact that the motion for a resolution contains positive elements, because important amendments tabled by the Confederal Group of the European United Left - Nordic Green Left were voted down and, as a result, the content was inadequate. The European Union must support efforts by the UN to ensure that human rights are respected throughout the world. It must take centre stage in this sort of initiative, all the more so nowadays, when infringements tend to be the rule under autocratic regimes which engage in 'capitalist violence' in order to impose their antisocial policies. The European Union must re-examine its relations with the state of Israel, taking serious account of Israel's military operations on Palestinian territory and of attacks on the rights of the Palestinian people, including the right to eventually acquire its own homeland. The European Union must resign from US 'democracy export' campaigns and create a framework for international relations with respect for the rules of international law and an enhanced role for the UN.
The Swedish Conservatives have today, 25 February 2010, voted in favour of the joint resolution on the 13th session of the United Nations Human Rights Council,. We would, however, like to point out that we believe that EU Member States should be urged to denounce violations of human rights in general and that it is regrettable that the United Nations Human Rights Council has not managed to deal sufficiently quickly with serious human rights situations in other countries not mentioned in the resolution either, for example Cuba, as well as other countries.
I must emphasise that compliance with international human rights legislation and humanitarian legislation by all parties, in every circumstance, remains a vital condition for establishing a just and lasting peace throughout the world.
I believe that at European Union level, concerted action by both the EU's High Representative for Foreign Affairs and Security Policy and Member States, which are calling for a strong common position, would guarantee that those who are guilty of violations of international human rights legislation and international humanitarian legislation are held to account.
in writing. - I voted in favour of the resolution on the United Nations Platform for Action for Gender Equality, which identifies key steps required for the European Union to meet strategic objectives on equality between women and men. There is a clear need for the Commission to step up efforts to compile comparable data on critical indicators for the follow-up to the Platform for Action, and to translate it into regular reviews of gender mainstreaming initiatives across a range of policy fields. It is especially important to monitor, and act on, the gender dimension of poverty, violence and the needs of girl-children. The follow-up to the Commission's Roadmap for Equality between Women and Men 2006-2010 must take into consideration the long-term consequences of the economic crisis and climate change in a society that is getting older and ethnically more diverse. Sexual and reproductive health and rights need to be acknowledged and furthered in Europe and at a global level. The European Union should now become party to the Convention on the Elimination of All Forms of Discrimination against Women, a legal step made possible by the entry into force of the Lisbon Treaty.
I voted in favour of the joint motion for a resolution on the 13th session of the UN Human Rights Council. The new institutional structure of the EU offers a unique opportunity to increase the coherence, visibility and credibility of the EU within the UN Human Rights Council. The activities of the High Representative for Foreign Affairs and Security Policy will also help to enhance the EU's ability to cooperate with countries from other regional blocs, with a view to stopping human rights violations, including violence directed specifically against women and children.
The politicisation of the Human Rights Council and the ongoing blockade against those who have taken a stronger stance in condemning human rights violations in various parts of the world justify a change in the Council's structure and way of operating. The candidacy of Iran that has been announced is yet another sign that the path taken by this body may be lacking credibility and security, and that countries with a history of repeated human rights violations can use membership of the Council to try to whitewash their own violations.
The European Union must actively participate in the work of the Council, while remaining aware of its limitations and problems, and try to impart a balanced, yet strict and exacting, view of what respect for human rights should be. If it does this, it will be capable of meeting its own responsibilities in this matter.
The Human Rights Council (UNHRC) is a platform specialising in universal human rights and a specific forum dealing with human rights within the UN system. The promotion and safeguarding the universality of human rights is part of the EU's legal, ethical and cultural acquis and one of the cornerstones of its unity and integrity.
I am sure that the Member States of the EU are opposed to any attempt to undermine the concepts of universality, indivisibility and interdependence of human rights. I expect that there will be active participation from the Member States in the annual interactive debate on the rights of persons with disabilities and the annual meeting on the rights of the child ... I would like to stress the importance of the 13th session of the UNHRC, which will be attended by ministers and other high-level representatives. Its agenda includes the economic and financial crisis and the United Nations Declaration on Human Rights Education and Training. Finally, I welcome the re-engagement of the United States in UN bodies and its subsequent election as a member of the UNHRC, as well as its constructive work on freedom of expression in the 64th UN General Assembly.
We very much agree with the concept mentioned in the report, regarding the universality, indivisibility and interdependence of human rights. However, based on these same assumptions, it is necessary to stress the irreconcilable contradiction between this view and the severe attack on the rights of workers and of the people, caused by the crisis of the capitalist system, including high unemployment rates, increased poverty and increasingly difficult access to good quality public services at affordable prices. Unfortunately, the majority in Parliament did not take proper account of this contradiction.
We regret the rejection of the proposals made by our group, particularly the following:
points out that the Member States of the UN should promote food sovereignty and food security as an instrument for reducing poverty and unemployment;
welcomes the fact that a report from the United Nations High Commissioner for Human Rights on the violations of human rights in Honduras since the coup d'état is on the agenda of the 13th session; calls on the EU Member States to work for and support a strong condemnation of the coup d'état and for the restoration of democracy and the rule of law in that country;
expresses its concern at the situation in Colombia, particularly the discovery of thousands of unidentified dead.
I voted in favour of the resolution on the 13th session of the United Nations Human Rights Council, firstly to very warmly welcome the initiative to have the UNHCR put at the top of its agenda the impact of the global economic and financial crises to the realisation of all human rights. I also think it is important to highlight the need for a strong EU common position on the follow-up to the fact-finding mission on the conflict in Gaza and Southern Israel; it is imperative, in this regard, that the recommendations included in the Goldstone report be implemented. Finally, Iran's candidacy in the UNHRC elections to be held in May 2010 is of particular concern and must be followed up with strong EU action to prevent countries with a dubious human rights record from being elected.
As the Human Rights Council is an intergovernmental body whose main purpose is to address human rights violations, and given that one of the cornerstones of European unity and integrity is respect for and safeguarding of the universality of human rights, I would like to express my encouragement for the UNHRC, hoping that it continues to combat all forms of discrimination.
Our resolution is addressed to the UN Human Rights Council, an institution that one would have hoped to promote to the rank of the world's enforcer of respect for rights, values and the most fundamental freedoms. I use the conditional tense because the UNHCR's legitimacy is more than undermined by its lack of impartiality.
Now all of a sudden, we have the added issue of Iran's candidacy. This is a provocation. This state, this government, this president, scorn the rights of men and women. At least 346 of the country's citizens, including minors, were either hanged or stoned to death in 2008. The trials there are farcical. Torture is used. There is a complete absence of freedom of expression, freedom of association, and freedom of the press. Minorities, particular the Baha'is, are persecuted. Since the presidential elections of June 2009, any form of demonstration has been bloodily and systematically repressed. I could go on.
The world needs governance that is based on universal values. If the UN wishes to be the forum for this dialogue, it must ensure that its bodies are objective. Iran's candidacy is much more than a test of the UN's credibility; it is a test of its viability.
in writing. - I voted in favour of the final text of the resolution, among other reasons, because it kept the paragraphs related to the joint study related to the existence of secret detention centres, the necessary implementation of the recommendations of the Goldstone report and the ICC, and because it included also the amendment on Western Sahara tabled by GUE. I am also glad that the request made by Brok to have a separate vote on the paragraph dealing with the defamation of religion was rejected and that the paragraph stated as follows:
10. Reiterates its position with regard to the concept of 'defamation of religions' and while recognising the need to fully address the problem of discrimination of religious minorities, considers that the inclusion of this concept in the Protocol on complementary standards on racism, racial discrimination, xenophobia and all forms of discrimination is not appropriate; calls on UN Member States to fully implement the existing standards on freedom of expression and on freedom of religion and belief;
We wanted to keep this sentence because we are of the opinion that we do not need a new legislation at the UN level which should deal with the concept of defamation of religions as we already have international standards, notably the protocol mentioned preventing discrimination of religious minorities.
EU policy on respect for human rights is one of the most important values which we are putting into practice. Community policy on respect for human rights includes protection of civil, political, economic, social and cultural rights. It attaches significant importance to support for the rights of women, children and national minorities and, in particular, to combating racism, xenophobia and other forms of discrimination. It is very dangerous when legislation which discriminates against minorities is used to violate their right to freedom of religion or when it restricts their access to education and employment, thus restricting their right to work, which, in turn, restricts their right to have an adequate standard of living. The Union's work in this area to date gives us the right to demand respect from others for high standards in the field of democracy and human rights.
On the subject of human rights, at all levels and in all areas of the EU, it must be stressed that our duty as MEPs is not just to criticise and prepare resolutions on third countries, but to also closely observe EU Member States, paying attention to even the slightest negative phenomena which violate human rights. In cases where human rights are violated, the European Parliament prepares a resolution which is addressed to the appropriate country. Before we criticise others, we must first stop human rights violations within the EU, and then we will be able to criticise others and try to help them as much as possible.
I did not support this resolution because it fails to highlight the importance of the human rights of Christian minorities in the Middle East. I regret the lack of courage shown when it comes to condemning the attacks on Christian minorities in the Middle East and to referring this problem to the Human Rights Council. The General Assembly of the United Nations declared 2009 as the 'International Year of Human Rights Learning', and the EU has declared 2010 as the 'European Year for Combating Poverty'. We should remember that the UN has recognised extreme poverty as being a violation of human rights. In the marble of the European Parliament and the Council of Europe buildings, we have engraved the leitmotif of 17 October - the International Day for the Eradication of Poverty: 'Wherever men and women are condemned to live in poverty, human rights are violated. To come together to ensure that these rights be respected is our solemn duty. Father Joseph Wresinski'. Our resolution fails to express our deep concern about extreme poverty as a violation of human rights. That is why I am inviting the members of the European Fourth World Committee to send a letter along these lines to the delegates of the UN General Assembly expressing Parliament's concern in this area.
Equality between women and men is a fundamental right and common value of the European Union. It is also a prerequisite for achieving the EU's objectives of economic growth, employment and social cohesion. Although significant progress has been made in terms of achieving the objectives of the Beijing Platform for Action, adopted in 1995, gender inequality and stereotypes persist.
I believe that the review of the Lisbon Strategy must focus more on gender equality, set new objectives and strengthen the ties with the Beijing Platform for Action so that Member States achieve concrete results through specific policies. This is why better promotion is required of the exchange of experience and good practice between Member States in all areas affected by the Beijing Platform for Action.
I voted in favour of the resolution for the Beijing +15 - UN Platform for Action for Gender Equality. Fifteen years after the adoption of the Beijing Declaration and Platform for Action, the European Parliament is debating today the progress made globally in terms of gender equality. Equal opportunities for men and women is one of the European Union's fundamental values. Article 2 of the Treaty on European Union highlights a number of values shared by Member States: pluralism, non-discrimination, tolerance, justice, solidarity and gender equality. Even though considerable progress has been made in certain areas and industrial sectors, there are still inequalities which persist. In this respect, the European Union must continue to make efforts to resolve these issues. Equality must be promoted in every area. At European level, when devising strategies for combating the economic crisis and the impact of climate change, the European Commission must also take into account the effect these strategies have on women. The resolution encourages the development of the strategies and instruments required to establish the situation on gender equality devised by the European Institute for Gender Equality.
I voted in favour of the resolution on Beijing +15 - UN Platform for Action for Gender Equality, as the strategic objectives of the Beijing Platform have not been achieved and inequality and gender stereotypes persist, with women remaining in a position subordinate to men in the areas addressed in the Platform.
We regret the lack of timely, reliable, comparable data, at both regional and EU level, for the indicators decided on for the follow-up to the Beijing Platform for Action, including women and poverty, violence against women, institutional mechanisms, women and armed conflict and the girl child. The Commission must develop further the annual review of the implementation of the Beijing Platform for Action and use the indicators and analytical reports effectively as a contribution to different policy fields, as well as a basis for new initiatives aimed at achieving gender equality. We would like to reiterate the need for systematic implementation and monitoring of gender mainstreaming in legislative, budgetary and other important processes, and of strategies, programmes and projects in different policy fields.
I voted for this resolution, as we must develop further the perspective of gender equality throughout the European Union. The European Commission should prepare a strategy of action for gender equality guidelines and take into account the economic and financial crisis, sustainable development, as well as current guideline priorities, equal economic independence for women and men, combining work, family and private life and equal participation of women and men in decision making.
At present, there is a distinct lack of data on gender equality, violence against women and institutional mechanisms. It is very important that the Member States cooperate as closely as possible with the European Institute for Gender Equality, one of whose tasks is work with comparable data. The institute will keep statistics, research will be carried out, the goal of which will be to provide analyses of gender equality matters and studies will be carried out into data indicator statistics and data explanation. The aims laid down in the institute's work programme should particularly help implement the indicators set out in Beijing.
Gender equality is a fundamental principle in our times, but gender inequality persists, and the strategic objectives of the Beijing Platform are still a long way from being achieved.
I welcome the motion for a resolution to be voted upon today in plenary, as it is an incentive for improving institutional mechanisms for promoting gender equality.
Gender mainstreaming in development cooperation is essential for promoting a more prosperous, fairer and richer society.
I would like to emphasise the importance of the role that women play in science and technology. Women are increasingly present in areas of scientific research, but they remain a long way from the top of their careers and the centres of decision making. Taking advantage of this potential is essential for promoting a fair balance and for supporting growth and employment.
It is crucial to consider gender mainstreaming in different policy fields as one of the pillars of a more prosperous, fairer and richer society.
As a staunch defender of human rights and the principle of equality, I would not undermine initiatives that aim to protect the rights of women and girls. Such rights are often severely violated in a world where women are still the main victims of crimes against their physical wellbeing and sexual self-determination.
However, gender equality can never for an instant mask the natural, social and cultural difference between the sexes; equal rights are not the same thing as equal treatment. Men and women need to be treated fairly, giving them the same rights but taking their respective needs into account. In the case of women, this is particularly pertinent in areas such as maternity support, the reconciliation of work and family life and special protection against crimes that are mainly committed against women and children, such as sexual exploitation, human trafficking or abuse.
Finally, I would stress that any EU initiative in this area cannot attempt to give women the right to abortion in the name of sexual and reproductive health; this must remain a matter for the individual Member States alone to decide.
Gender equality is a fundamental principle of the European Union, and is enshrined in the Treaty on the Functioning of the European Union. Thus, the Union has a specific mission of promoting and mainstreaming equality between men and women. There is no doubt that the unfortunate situation of gender discrimination continues to exist today, in both developing and developed countries - and, specifically, in the European Union - at all social, economic and cultural levels. To effectively combat this phenomenon, it is vital to ensure that there are effective mechanisms for identifying problems and collecting information without coming up against obstacles or political constraints, so as to establish causes and consequences in a clear and sustained way in order to effect a complete response. This structural problem is an obstacle to progress and the development of communities in particular, and humanity in general.
I believe that eradicating domestic violence should be a top priority. In order to do this, it will be vital to ensure cultural, social and economic equality between men and women. The economic and financial crisis, the impact of climate change and an ageing society are all factors that the European Commission and the Member States must take into account in actions and policies that aim to promote gender equality.
The Swedish Conservatives have today, 25 February 2010, voted in favour of the resolution on Beijing +15 - UN Platform for Action for Gender Equality,. We would, however, like to emphasise that we do not believe that a chapter on equality should be included in the revision of the Lisbon Strategy 2010, as this is already covered in the Treaty of Rome and the Charter of Fundamental Rights of the European Union. We would also like to point out that we believe that women should have power over their sexuality and reproduction. We believe in the ability of individuals to make decisions concerning their own lives; the EU should not interfere in this area. Increased equality is one of the EU's great challenges where Sweden's progress can inspire the other Member States of the EU.
I supported this resolution because, 15 years after the Beijing World Conference on Women, we have to acknowledge that too little progress has been made in relation to gender equality and that sexist stereotypes still persist in numerous areas such as employment, education and politics. I also supported the reference to the need to improve the sexual and reproductive health of women both in Europe and globally, and the encouragement that needs to be given to fathers to share family responsibilities, by taking advantage of parental leave, for example. Finally, with regard to the revision of the Lisbon Strategy, priority will have to be given to the gender equality goal, which will have to make a real impact in national social protection and inclusion measures.
The objectives of the Beijing Platform for Action accepted 15 years ago have not been fulfilled to this day, and in most areas relating to equality between women and men, there has hardly been any slight measure of progress. It is unfortunate that at both Member State and European Union level, little emphasis is placed on combating the extreme poverty and multiple discriminations that afflict women.
We need to harmonise much more closely the Beijing objectives adopted within the framework of the United Nations and the implementation of the new EU roadmap for equality between men and women. In this European year for combating poverty and social exclusion, it is particularly important that women who are barely above the poverty line should receive suitable protection, since a change in their employment or family situation - such as job loss, divorce, widowhood and even childbirth - means that the danger of impoverishment threatens them exponentially. It is gratifying that the programme of the Spanish-Belgian-Hungarian Trio Presidency places great emphasis, on the one hand, on following up on the implementation of the Beijing objectives, and, on the other, declares its intention to take a comprehensive approach to preventing and combating the poverty that affects women and children. These perspectives will, hopefully, also be addressed with due seriousness at the UN meeting scheduled for early March. In order to assess and review policies aimed at achieving equal opportunities between men and women, reliable data broken down by gender is necessary, and it would also be worth considering the introduction of standardised, common indicators for measuring gender inequality.
in writing. - I voted in favour of paragraph 9 of the resolution on the Beijing +15 UN Platform for Action for Gender Equality, upholding women's sexual and reproductive health and rights. Sexual and reproductive rights are based on universally recognised rights to bodily integrity, non-discrimination, and the highest attainable standard of health. These rights are enshrined in international law (including Article 12 of the International Covenant on Economic, Social and Cultural Rights where States Parties recognise 'the right of everyone to the enjoyment of the highest attainable standard of physical and mental health' and Article 12 of the Convention for the Elimination of all Forms of Discrimination against Women on eliminating 'discrimination against women in the field of health care in order to ensure, on a basis of equality of men and women, access to health care services, including those related to family planning'). Consensus documents (such as the 1994 Cairo Programme of Action and 1995 Beijing Platform for Action) also illustrated governments' commitment to (women's) sexual and reproductive rights. Many in my electorate in Romania share this perspective.
Inequalities between men and women on various levels, whether by profession, sector or various stereotypes, have become blurred over the years. Equality between men and women in the EU is increasingly a reality, and although there are still cases of discrimination, we are beginning to see very positive developments.
The defence of women's rights is important to me, too. However, I do not consider the use of quotas, so-called positive discrimination, to be sensible. It is qualifications that should be decisive here, not gender. This should be the basic rule for men and women alike. It is for that reason that I abstained from voting.
in writing. - I voted in favour of this motion for a resolution because it is compulsory to implement gender equality in all fields.
Regarding Romania, these fifteen years, progress has been made only in some of the areas identified in the Beijing Platform for Action. The presence of women in Romanian politics on the level of decision making after the 2009 election is around 11% in the Parliament, and only one woman was appointed in the government. Male violence against women, human trafficking and women representation in decision-making bodies are priorities we should strongly address.
We can address all this only if women will decide for women! Not including women in all social and political executive bodies would be wasting 50% of intellectual capacity as well as failing in representing truly the interest of all citizens.
in writing. - I voted in favour of the final text of the resolution because it included our petitions to the EU Commission to take into account in its 2010-2014 roadmap not only the economic and financial crisis but also the impact of climate change on women; on the fact that inequality and gender stereotypes in the EU still persist with women remaining in a position subordinate to men in the areas addressed in the Beijing Platform; and because it promotes gender equality especially in terms of paternity leave.
I voted for this resolution because it highlights the progress still to be made by the 189 states that are signatories to the Beijing Platform for Action if real equality between women and men is to be achieved. I particularly support the paragraph stressing that 'sexual and reproductive health and rights are an integral part of the women's rights agenda'. I would like to point out in this regard that, when my report on equality between women and men was adopted in 2009, the majority of MEPs supported the view that women had to have easy access to contraception and abortion.
I, together with my colleagues from the Confederal Group of the European United Left - Nordic Green Left, voted in favour of Mrs Svensson's report on Beijing +15 - UN Platform for Action for Gender Equality. Her assessment presents a mixed picture.
True, progress has been made, but how can we be satisfied when there is still a gender wage differential of between 14% and 17.5%?
Furthermore, it is unacceptable that a majority of MEPs have adopted a highly ambiguous amendment tabled by the European Conservatives and Reformists implying that women who have recourse to abortion are not making an informed and responsible decision. This is an indirect attack on the right to abortion
in writing. - The Member States of the ECR have signed the UN Convention on the Elimination of all Forms of Discrimination Against Women and the Beijing Platform for Action. We therefore feel that for the EU to 'become a party to the Convention' as a whole is unnecessary and we oppose the EU acting in this State-like way. Whilst the ECR Group places great importance on equality between all people, we oppose further legislation at EU level; we believe the gender equality issue is best driven at national level with the involvement of civil society within local communities. For these reasons, we have voted against the resolution.
According to the resolution of the European Parliament on the draft general budget for the financial year 2010, adopted on 17 December 2009, a vote was taken today on the amending budget for the European Parliament, following the revised calculations made by the Parliamentary administration. The FDP in the European Parliament abstained, because there was a paragraph in the package of amendments concerned that we could not reconcile with our convictions. The FDP had already expressed its opposition to an increase in the secretarial allowance to EUR 1 500 during the discussions in committee. It is out of the secretarial allowance that MEPs' assistants are paid. The FDP considers that the argument that more money is needed due to the additional work that MEPs have to do with the coming into force of the Treaty of Lisbon is unsound, as there is nothing in past experience to support this. Certainly, due to the Treaty of Lisbon, which has just come into force, Parliament will overall need extra capacity for legislative work, but with the introduction of the Assistants' Statute from the beginning of the current parliamentary term, there is still no proof that MEPs actually need more assistants. For this reason, there are grounds for concern that further demands and supplementary increases, or an extension of office capacity, will follow. For this reason, the FDP in the European Parliament abstained.
Presented for the first time in the meeting of the Committee on Budgets of 25 January 2010, the Maňka report is characterised by three critical points, which are responsible for my decision to abstain from the vote.
Firstly, the sudden and belated discovery, in respect of the signing of the 2010 budget in December 2009, that the 20% limit for expenditure under 'heading 5' had been exceeded. The agreement to shift the problem from December to January, the desire not to publicise the budgetary burden of the Treaty of Lisbon, and the hasty manner in which the issue was raised, without any scope to demand, where necessary, more efficient use of the resources currently available, have led to a real distortion of the facts.
Secondly, I disagree with the decision to use the reserves earmarked for buildings policy to cover the new need for liquidity. This is a controversial issue that must be addressed in the coming months, once we are sure that we can count on having the necessary financial resources.
Lastly, I believe that the sum of EUR 1 500 as a monthly allocation for Members' assistants seems inadequate, since the minimum threshold for the appointment of a new level I-accredited assistant is EUR 1 649.
The Treaty of Lisbon means greater powers for Parliament. Nonetheless, in a globalised world, issues are increasingly complex, and decisions need to be technically sound and backed up by science.
It is crucial that policy makers are aware of recent scientific developments, as these will allow them to make the best decisions.
This budget makes decisions with cuts to the buildings heading and an increase in technical support for Members, providing the necessary resources for Parliament to perform its duties well, with the scientific and technical backing that is so necessary in the 21st century.
I voted against this report, because the EU budget continues to constitute a minimum percentage of European GDP (0.97%), which does not cover the need to strengthen weak economies and societies and finance enlargement. The need for a bold increase in the budget, to at least 5%, is becoming more urgent, especially in the current economic crisis, which has hit the entire European Union, in order to address social needs and stop public spending cuts. It is within this framework that the problems of operational needs and the harmonisation of expenditure by the European Parliament and the European Union need to be addressed.
According to the resolution of the European Parliament on the draft general budget for the financial year 2010, adopted on 17 December 2009, a vote was taken today on the amending budget for the European Parliament, following the revised calculations made by the Parliamentary administration. The FDP in the European Parliament abstained, because there was a paragraph in the package of amendments concerned that we could not reconcile with our convictions.
The FDP had already expressed its opposition to an increase in the secretarial allowance to EUR 1 500 during the discussions in committee. It is out of the secretarial allowance that MEPs' assistants are paid. The FDP considers that the argument that more money is needed due to the additional work that MEPs have to do with the coming into force of the Treaty of Lisbon is unsound, as there is nothing in past experience to support this. Certainly, under the Treaty of Lisbon, which has just come into force, Parliament will overall need extra capacity for legislative work, but with the introduction of the Assistants' Statute from the beginning of the current parliamentary term, there is still no proof that MEPs actually need more assistants. For this reason, there are grounds for concern that further demands and supplementary increases, or an extension of office capacity, will follow. For this reason, the FDP in the European Parliament abstained from voting.
in writing. - I voted for the Maňka Report which is the first step in amending the 2010 European Parliament budget seeking additional budgetary and human resources to enable the European Parliament to fulfil its enhanced role. The additional resources include an increase in the monthly assistance allowance available to MEPs to support their increased legislative role under the Lisbon Treaty. The Lisbon Treaty puts the Parliament on an equal footing with the Council as colegislator accounting for some 95% of legislative procedures. It now includes such areas as freedom, security and justice, agriculture, fisheries, research and structural funds. Parliament's consent must also now be given for the negotiation and conclusion of international agreements which require detailed expert examination. It is essential that MEPs have the staff necessary to do this work as required.
We Swedish Social Democrats believe that those committees that will gain a heavier workload with the entry into force of the Treaty of Lisbon need to be reinforced. This justifies an increase in staff for Parliament's and the groups' secretariats in these committees. However, we do not share the view that we MEPs need more staff. Above all, we would have liked to have seen Parliament's resources being increased by means of redistributions and measures to increase efficiency, rather than the total budget being increased.
Given the new role of Parliament within the context of the Treaty of Lisbon and its new functions, and in view of the commitment made when the 2010 budget was approved, this increase in funds available for the running of Parliament makes sense, as it ensures that this body has all the material and human resources it needs to fulfil its new tasks in the new institutional framework with accuracy and excellence.
This increase in funds must not, however, jeopardise budgetary sustainability and the accuracy of financial statements, as this is crucial in any institution. Additionally, there must be accuracy and transparency in managing the funds made available under this budget.
This amending budget for the financial year 2010 relating to Parliament's budget (Section 1 of the general EU budget) now has a value of EUR 1 616 760 399, which represents 19.99% of the initial heading 5, adopted at first reading. In this amending budget, we have reduced the buildings reserve from EUR 15 million to EUR 11 million.
The need for this budget has come about as a result of the entry into force of the Treaty of Lisbon. Parliament is taking on new powers and new responsibilities. Our priority now is excellence in legislation. In order to secure this, it is important to provide the Members, committees and political groups with sufficient means. This amending budget fulfils legal and budgetary standards and good financial discipline. As the rapporteur of the Group of the European People's Party (Christian Democrats) for this budget, I believe that budgetary discipline and trying to make savings is necessary now more than ever, throughout its implementation. I can therefore reaffirm the importance of developing a zero-based budget that will ensure further rigour and transparency, and I also appeal for information regarding Parliament's fixed expenditure as a matter of urgency. I must also insist on the need for long-term planning in buildings policy, with a view to ensuring budgetary sustainability.
Yesterday, tens of thousands of people took to the streets of Athens, and Greece was paralysed by a general strike in protest against the austerity plan imposed by the EU, the European Central Bank in Frankfurt and the IMF. It is true to say that Greece has not always been as rigorous as it should have been in the management of its public accounts and EU funds. However, it is scandalous that the main virtue of this austerity plan should be that it reassures the markets, these same markets that are currently speculating on the Greek debt and which caused this turmoil. These same markets from which the States, thanks to your ultra-liberal laws, have to borrow at high rates of interest. At the same time, under the pretext of an alleged increase in workload due to the entry into force of the Treaty of Lisbon and of Parliament's supposed concern about the quality of its legislative texts, the MEPs are awarding themselves a 'small' budget increase to the tune of a few million euros so that staff can be recruited for the political groups! Therefore, apply your nit-picking checks to your own expenditure and be as rigorous as you insist the Member States must be! We will be voting against this text.
The crisis is here, and it is true that a large number of companies and citizens are struggling. Nevertheless, I voted in favour of an increase in the parliamentary assistance package because the entry into force of the Treaty of Lisbon increases the responsibilities of the European Parliament: we have more work and more obligations to fulfil on behalf of our citizens. This increase will only benefit our assistants; MEPs themselves will not see any increase in their salaries.
in writing. - Along with my group, I gave conditional support today for an increase in the secretarial allowance at this stage in the procedure. This support is conditional on the evaluation of the use of this allowance, as called for in the Maňka report. Our final position on the increased allowance will be contingent on the outcome of this evaluation.
I confidently voted for this budget amendment. It is not a case of us asking for money for ourselves, as alleged by the press. However, we need to provide the institution of the European Parliament with the necessary resources to meet European citizens' expectations of this forum. I know that we are not only going through a hard time economically, but that the budget restrictions in many states are also huge. This budget is not even extravagant. Savings have been made and will continue to be made.
I voted for the Maňka report, although I did not agree with the budget increase in the secretarial allowance for MEPs. In her explanation of our vote, Mrs Trüpel, who is the responsible member on behalf of the Group of the Greens/European Free Alliance, put it on record on behalf of the whole group that our vote in favour is conditional on there being an evaluation of the secretarial allowance before the increase is put into effect. I consider both the other points - namely the increase in posts for committees and groups - to be sensible and necessary as a consequence of Parliament's new legislative powers under the Treaty of Lisbon. We Members wish to and will take these powers very seriously and thereby do justice to our role as the only elected representatives of European citizens.
in writing. - The approval and subsequent entry into force of the Treaty of Lisbon have meant increased responsibility for Parliament, with the administrative burden that that entails. Given that legislative excellence is a priority for Parliament, the Members need to be given the material and human resources to make this a reality. This new budget must, however, respect the utilisation rates of the values under heading 5 (administrative provisions) of the multiannual financial framework (MFF), which were fixed at 20% of the value of that heading, so as to maintain budgetary sustainability.
In view of all the cuts being made throughout Europe, we need to show solidarity with those countries that finance the EU budget by not increasing our expenditure and I am therefore voting against the proposal for an amending budget concerning the European Parliament.
I voted against this report as it envisages an increase in the envelope for recruitment of and allowances for assistants by EUR 1 500 per month from 1 May 2010. Fortunately, an amendment tabled by the Group of the Greens/European Free Alliance provides for an evaluation of the system of allowances, in force since the 2009 elections, as it currently exists. Yet the increase in the secretarial assistance allowance is to take effect unconditionally, with no obligation to take account of the results of this evaluation. The report also envisages a strengthening of the parliamentary committees and the political groups. This operation costs EUR 13.3 million on an annual basis, EUR 8.832 million of which is for assistants' allowances.
This is a bad decision. It damages the reputation of this institution. It has not been thought through. No thought has been given to any further consequences. Where are the new assistants to be accommodated? Will it be in a new building? Will yet more costs be incurred? In addition, I fear that this money will be used in large part for the recruitment of non-accredited assistants under national wage terms. That very system has given rise to dirty tricks in some cases. Now we may be leaving the door wide open to abuse. Therefore, I urge a clear evaluation of the existing system in advance; only then can we take an informed decision.
The entry into force of the Treaty of Lisbon has led to the adoption of a proposal to amend the 2010 budget, with a view to meeting the additional needs of Parliament in relation to it. Given that legislative excellence is a priority for Parliament, I would emphasise the importance of providing the Members, committees and political groups with the necessary means to achieve this objective, along with the means to cover their overall needs in relation to the long-term buildings policy.
Therefore, the amending budget for the financial year of 2010 now has a value of EUR 1 616 760 399, which represents 19.99% of the initial heading 5, adopted at first reading, and the buildings reserve has been reduced from EUR 15 million to EUR 11 million. I would like to emphasise the importance of the report's inclusion of the establishment of a zero-based budget, which ensures greater budgetary sustainability, and the need for this to be in accordance with the annual legislative programme. For the aforementioned reasons, I voted in favour of the document, which will allow Parliament to be given sufficient means to cover the expenses related to its new role following the Treaty of Lisbon.
in writing. - The Greens/EFA Group gives conditional support to an increase in the secretarial assistance allowance at this stage of the procedure. For our group, the evaluation of the use of the secretarial allowance as asked for in the Maňka report is crucial. This evaluation should come in time for a decision by the budgetary authority on the corresponding amending budget later in spring. The group may reconsider its support for the increase in the assistants' allowance in view of the outcome of this evaluation and discussions within our group.
I would really like to endorse the MEPs and, at the same time, express my concern that particularly at the time of the crisis, various allowances to both MEPs and employees in their teams are being increased. In particular, I would like to draw attention to those categories of expenses which are difficult to monitor or are not monitored at all. Precisely these categories of expenses should not be increased during the crisis.
The report supports the EU common fisheries policy which, in the name of protecting fish stocks, has resulted in the destruction of a large number of small fishing boats in Greece and in numerous small and medium-sized fishing enterprises being ousted from the profession, in the condemnation of numerous coastal areas to abandonment and unemployment and in the concentration of activities in the hands of large fishing companies. The monopoly friendly nature of EU policy is illustrated by the fact that 2/3 of Community funds have been channelled to big business (fishing companies, fish farms, processing), while the remaining 1/3 has been given to poor and middling fishermen to break up their boats and leave the profession. Measures to replace/improve vessels have only benefited large companies. The report, like the Green Paper, apportions equal responsibility for the reduction in fish stocks to large fishing companies and small-scale coastal fisheries. It does not differentiate between the measures needed in fisheries areas and overlooks their individual peculiarities. The EU common fisheries policy serves the ambitions of the big fishing companies that will remain to plunder the wealth of the seas and supports big business in the fish farming sector. This policy, the only criterion for which is the profitability of capital, is resulting in the destruction of the marine environment and of ecosystems.
I welcome the launch of a new strategy aimed at resolving the issues relating to fishing in the European Union. Overfishing, illegal fishing, pollution and climate change are factors which are jeopardising marine ecosystems. This is why the concern for high-quality aquaculture in Europe will yield economic benefits and also ecological benefits at the same time.
It is vital for us to maintain the right balance between economic growth, fishing traditions in certain regional communities and the best fishing practices. The most important thing is for us to realise that the promotion of aquaculture which is sustainable and economically efficient in the long term is primarily dependent on how environmentally friendly we are.
The fishing sector in Europe is experiencing hard times. Fishermen are losing their only source of livelihood, and this is particularly true in those EU regions where there are few social and economic alternatives. Therefore, I support wholeheartedly the Commission's proposal, set out in the Green Paper, that it is necessary to fundamentally and comprehensively reform fishing policy, thereby adapting this sector to the changing market. It is regrettable, but 27 years have passed since the creation of the common fisheries policy and this sector is not working as it should and problems are not being solved quickly enough. The problems of 2002 still remain and they have been aggravated even more by the latest events, linked to the economic crisis and the impact of climate change on fish stocks. The priorities of the reform of the common fisheries policy must remain the restoration of stocks, sustainable management and securing the subsistence level of fishermen. Fishing is very important to the whole of the EU, therefore it should not simply be seen as an activity, but as a sector which is a direct source of employment.
in writing. - While this report points to a rather less awful CFP than the monstrosity we have now, it nevertheless recommends leaving fisheries under the predatory control of the undemocratic and anti-democratic 'European Union', and, for this reason, cannot be endorsed by UKIP.
The promotion of a common interest among producer organisations in observing the principles advocated by the European Union is becoming a key element in reforming the fisheries policy. The European Union cannot expect Europe's fishing fleets to be resized naturally, based on economic realities. Their overcapacity, eight years after the global summit on sustainable development, and the continuing decline in fish stocks, are additional reasons for a far-reaching reform of the common fisheries policy. However, it must not be forgotten that there are whole communities located in the coastal regions of the European Union's states whose existence revolves around fishing. As is also mentioned in the report on the reform of the common fisheries policy, this activity is part of the cultural heritage and traditions which no one wants to see lost.
A review of the common fisheries policy is in every Member State's interest so that the main objective adopted at the 2012 summit, which is to attain the level of fish stocks enabling maximum sustainable yield by 2015, can be met, thereby ensuring that the European Union is no longer obliged to import half of the fish it needs from other markets.
The fisheries sector is strategically important for the socio-economic wellbeing of coastal communities, local development, employment, and the preservation and creation of economic activity.
Ensuring sustainable development within this sector is vital, both on an economic and social level, but it is equally necessary to ensure the conservation of good environmental conditions in all EU marine waters.
The implementation of the CFP is directly linked to issues such as environmental protection, climate change, safety, public health, protecting consumers and regional development, internal and international trade, relations with third countries and development cooperation, and it is essential to ensure a proper and careful balance between all these areas.
I would like to emphasise the need for a coherent European Research Area framework in support of a sustainable use of oceans and seas.
It is also important to consider the nature of the constraints affecting the outermost regions which, by reason of their permanent and pervasive character and joint presence, differentiate those regions from the Union's other regions with geographical disadvantages and/or demographic problems.
I voted against the report on the common fisheries policy, despite the fact that it contains a number of elements that represent a positive development compared with the current situation. Unfortunately, however, basic points of the report clash with the fact that marine resources are common public property which cannot be privatised and an amendment by the Confederal Group of the European United Left - Nordic Green Left on this point was rejected. This particular report fails to combine the necessary protection of the marine environment, conservation of fish stocks and social and financial protection for fishermen, especially small-scale fishermen, with catastrophic consequences for the environment and viable fisheries and an adverse impact on both fishermen and consumers, who have to pay the final price for the product, with the profits benefiting large private companies rather than small-scale fishermen. The report does not succeed in taking real account of the various conditions prevailing in individual EU Member States and, consequently, does not succeed in making provision for the necessary, duly adjusted policies.
I wish to congratulate Mrs Patrão Neves on her excellent report on the reform of the common fisheries policy. The countless problems and challenges with the CFP were identified back in 2002, but have now been exacerbated by the economic and energy crises and by the damaging effects of climate change. If the CFP is to serve the interests of modern fisheries, it needs to introduce a set of thorough changes which will ensure a fair balance between the preservation of resources and the viability of the sector, opening the door to new management systems for the different types of fisheries within the EU.
I welcome the concern to decentralise and de-bureaucratise the CFP, and to regionalise fishery management within the limits set by the Treaty of Lisbon, and also the need to ensure that treatment is tailored to small-scale coastal fisheries and industrial fisheries, whilst respecting environmental, economic and social requirements. I would also stress the protection of the interests of Community fisheries. However, these require appropriate monitoring by national governments, which should make fisheries a strategic priority in order to ensure the economic and social viability of coastal communities.
I believe that plans need to be drawn up for managing and supporting the long-term recovery of fish stocks for all types of fishing and all geographical fishing zones within the European Union. Consideration must be given, first and foremost, to the huge differences which exist in Europe in terms of fishing. Greater responsibility must be given to fishing zones and improvements made to the traditional quota system. Europe needs to adopt a strong, joint approach to managing fisheries resources, which will include a continental and market dimension for the sector, as well as a catching sector and aquaculture, in accordance with the European Union's new integrated maritime policy and with its interest in sustainable growth in coastal regions.
in writing. - While this report points to a rather less awful CFP than the monstrosity we have now, it nevertheless recommends leaving fisheries under the predatory control of the undemocratic and anti-democratic 'European Union', and, for this reason, cannot be endorsed by UKIP.
I voted in favour of the report on the Green Paper on the reform to the common fisheries policy because it made essential commitments that clearly helped to improve the initial proposal. I would like to emphasise the importance of introducing an environmental and social approach in seeking new management systems for fisheries resources, which will complement the current system, based on the principle of relative stability.
We Swedish Social Democrats voted against the report on the Green Paper and the reform of the EU fisheries policy. The majority in Parliament rejected the prioritising of ecological sustainability and voted in favour of an amendment stating that our policy towards countries outside the EU should be governed by the interests of European fisheries. We find this unacceptable and therefore elected to vote 'no'. We are also sceptical about the fact that the European Parliament wants to provide more money for the common fisheries policy - this is something that we do not wish to be involved in, unless the purpose is to make a clear change to the policy.
I would like to begin by highlighting the excellent report produced by Mrs Patrão Neves. Fishing communities are currently undergoing a difficult period, marked by severe deterioration in fish stocks. This activity has an impact on the food supply for the general population and on the cohesion of the outermost regions of the European Union. For this reason, there needs to be an integrated and comprehensive approach to the reform of the common fisheries policy.
I believe that it is urgent and vital for the European Union to engage effectively in ensuring better conditions of economic sustainability for fishermen, within a framework that can safeguard the specific features of each region and that recognises that a different approach is required for small-scale fisheries. It is worth pointing out the recommendation of concrete measures such as the reduction in the number of middlemen in the chain between the producer and the consumer. On the other hand, this reform cannot be isolated from the sustainable use of marine resources in a technical and scientific process of assessment that has been thoroughly checked, and which will contribute to the conciliation of the sector and have a bearing on quality and food security for consumers. Within the context of changing the capacity of fisheries, I would like to emphasise the impact of modernising equipment on the professional dignity and safety of fishermen in a sector where loss of life is common.
The rejection by a majority in Parliament of the proposals that we tabled here, turning down the privatisation of fisheries resources, is indicative of the route that it is attempting to follow with the forthcoming reform of the CFP. Parliament not only fails to reject the Commission's proposal for the creation of (private) property rights for access to use a public good to be imposed; it also opens the way for that intention to be made official. This is an option that does not safeguard the sustainability of resources and it will inevitably lead to a concentration of activity among entities with greater economic and financial power all over the EU, seriously threatening small-scale, coastal fisheries that, in the case of Portugal, represent more than 90% of the fleet.
We did note some positive points in the report, some of which corresponded with the proposals that we tabled, but we cannot fail to note that overall, the report sticks to a markedly liberal approach, and one which greatly limits the sovereignty of the Member States over their marine resources. It also fails to provide a thorough response to one of the main issues that the sector is facing: income from work. We can but point out the rejection of the proposals that we tabled, aimed at improving marketing in the sector, which would increase the remuneration for the fishermen's work.
in writing. - I am supportive of extending the coastal limits from 12 to 20 miles as one of the key reforms of the CFP. We must also end the practice of discarding vulnerable stocks. It is important to retain the current quota management system and I do not support mandatory privatisation of quotas.
in writing. - The report contained many good and important elements and there is a consensus that the centralised, one-size-fits-all model of the CFP has been a disaster. A number of amendments tabled by myself were successful and thus, the report recognises relative stability, the need to incentivise conservation efforts and the success that has been national control within the 12-mile zone. However, the report goes on to state that historical rights should be reviewed. Fisheries management must be returned to the fishing nations; those fishing nations must not lose their historical rights. I therefore voted against a report which invites an attack on such fundamental traditional rights of access to fish stocks.
A fundamental and comprehensive reform of the common fisheries policy (CFP) is to be welcomed, particularly with a view to the sustainable management of fish resources. This is to be enabled by refining and standardising the framework conditions, better controls on the part of the Member States, and simplifying the decision-making system. Even though Austria, as an inland country, is not directly concerned, the steadily growing consumption of sea fish is influencing fishing. We need practical and efficient solutions that offer the sector a basis for sufficient viability through good stock conditions, ensure supply to consumers and, at the same time, guarantee the maintenance of species diversity and safeguard the marine ecosystem as a whole.
in writing. - This report is a broad document that covers all the aspects of the CFP, from aquaculture to angling, from the Baltic Sea to fisheries agreements with third world countries. The Greens are happy about many of the amendments to the report that we managed to get accepted, such as fundamental principles on demands for sustainability on those that will have the right to fish, demands of environmental impact assessments on fisheries operations, the statement that the EU should not compete with local fishermen under the fisheries agreements, but only be allowed to fish from a surplus of fish, and also the motion to all EU institutions to put illegal fishing on top of the international agenda in all relevant fora, to protect the oceans as well as food security. Unfortunately, there were also some completely unacceptable and contradictory paragraphs approved in the final text, such as the objective of the external parts of the CFP is to protect and promote European fisheries interests, that ecological sustainability should not be prioritised over social and economical sustainability and that all policy areas should contribute to fulfilling the CFP's objectives. This is why the Green group could not support the report, but abstained.
in writing. - (PT) The common fisheries policy, which was last revised in 2002, is not yet sufficient to weather the vicissitudes of this sensitive sector. For this reason, it is necessary to analyse the new factors that are affecting the sector and find new solutions to make it completely viable, particularly in economic, social and environmental terms. I therefore recommend that new measures be taken to allow the fishing sector to escape from its current perilous situation.
The fisheries industry is very important in the EU. It is therefore vital that the new CFP takes account of the rational and responsible management of resources, and that it concerns itself with protecting marine resources and maintaining the way of life of those who have always earned their living from fishing. The new CFP needs to be capable of resolving productivity problems within the sector, stabilising markets and ensuring a good standard of living for families who are dependent on this sector. However, this sector should be analysed as a whole, not in sections, so that we can integrate all its problems and vicissitudes in order to resolve them to the satisfaction of all those involved, and overcome the main problems affecting it: overfishing, overcapacity, overinvestment and wastage.
That fishing has a long tradition in Europe, and, one hopes, also will have in the future, is welcome. Developments in these last few years certainly indicate that working in this sector of the economy is becoming fundamentally less attractive. The reason for this is that groups of companies with their masses of fish products are pushing retail prices down so far that small fishing businesses cannot compete. As a result of these circumstances, this sector is increasingly becoming the province of workers from third countries. On account of the fact that this motion for a resolution does not sufficiently deal with this issue, I voted against it.
in writing. - I abstained in the final vote on the Neves Patrão report because it contained both positive and negative paragraphs. In one side, agrees that priority access should be given to those who fish in the most environmentally sustainable way, leading to fewer discards, more jobs and less energy use, and stresses that the right to fish must be based on environmental and social criteria, rather than on who caught the most fish 30 years ago. It is years of overfishing that has led to the current crisis, so it is absurd to let the same fleets continue the damage. Other positive points include making ecological sustainability the basic premise of the CFP and the recognition that EU fleets must no longer overfish in the waters of developing countries. Unfortunately, less constructive ideas are also in the report, such as a refusal to accept the destructive influence of subsidies. The report also declares the CFP to be the dominant policy in the EU, with environment and development policies being subservient to it. It is this 'preserve the fishing industry at all costs' attitude that has led to the destruction of the marine ecosystem and the fishing communities that depend upon it.
The German members of the Group of the Alliance of Liberals and Democrats for Europe voted differently from the group as a whole on two points. The first concerns Amendment 3 from the Group of the Greens/European Free Alliance. The FDP members voted against, because a radical devolution of fisheries policy such as proposed in the motion with the transfer of powers and responsibility to Member States and to local decision makers cannot be reconciled with the European common fisheries policy. The idea here is precisely to find common forward-looking solutions at an EU level. FDP members supported Amendment 33 because it supports the important principle of relative stability, which is important for Germans. This concerns the basis for quota allocation.
The European fishing industry is sailing through troubled waters: fish stocks are plummeting, 400 000 European fishermen and their families are worrying about their future and wondering about the effectiveness of the common fisheries policy (CFP) which, until now, has provided them with a safety net.
In the light of the structural problems identified, namely overfishing, underinvestment, overcapacity of the fishing fleet and waste (how many tonnes of fish are discarded into the sea every day because they are not fit for consumption?), reform of the CFP must be a top priority. Clearly, any reform must take account of the individual features of the various fishing areas and avoid at all costs a one-size-fits-all management model. The fishing techniques and vessels used in the North Sea are quite different from those used in the Gulf of Gascony. That is why the reform proposed by the Commission, which is based on regionalisation and which was adopted by Parliament this afternoon, is essential.
A responsible policy must also take account of the reality as presented by the figures: the EU accounts for approximately 4.5% of world fishing production and does not aspire to become a 'giant' in the sector. This is yet another reason why we must opt for small-scale, innovative and sustainable fishing.
in writing. - The Commission's Green Paper on this issue was a damning indictment and an honest recognition that the common fisheries policy has not worked. On the contrary, it has contributed to a variety of problems which continue to have economic, social and environmental impacts. Only two weeks ago, this House voted in favour of suspending international trade in bluefin tuna because of the critically low stocks - a situation which is yet another sign that our current levels of fishing are unsustainable and have serious consequences for biodiversity and the future of the fishing sector. We must recognise that a new approach is needed. A decentralised policy with more funding will allow different regions to adapt and respond to their own circumstances - something that the previous 'top-down' policy prevented. This should lead to better management of stocks and have a positive effect on the marine environment. I fully support the Commission's commitment to whole-scale and fundamental reform, which has been rightly backed by the Committee on Fisheries. It is vital that we act to ensure that the European Union implements a truly sustainable fishing policy in order to protect stocks, the environment, and European jobs in the long term.
in writing. - I supported amendments put forward to change the common fisheries policy in a way which would have ended some of the distortions that exist already.
Increasing any funding for renewal of fleets or setting prices for fish centrally are particularly distorting and allow for increased use of subsidies.
Fishermen in the UK, particularly along the south coast in the 10 metre boats, are often badly affected by imbalanced quotas and subsidies to other national fishing fleets. Hastings and Rye MP, Mike Foster, has brought to my attention the need for the Marine Fishing Agency and the Commission to end discriminatory and distorting practices, especially in the catching of cod along the UK south coast, and particularly his own constituency Hastings and Rye, which we both represent.
I abstained from the vote on the report on the common fisheries policy as it contains too many points that not only conflict with a number of other points in the report but also run counter to my political perspective on European fisheries policy. On the one hand, the report says that European fishing fleets may no longer overfish the waters of developing countries, but on the other, it says that the common fisheries policy always takes precedence over environmental and development policies. This position is patently at variance with the Treaty of Lisbon, Article 208 of which states that our foreign policy must not undermine the development objectives of poor countries. The policy proposed by Parliament most certainly benefits Europe, but outside European waters, Europe is championing only its own fishing fleets and not the local fish stocks and fishermen. The Group of the Greens/European Free Alliance has therefore abstained. In addition, whilst the report does recognise that there is a serious problem of overfishing and that sustainability must form the starting point for the policy, it fails to recognise that fleet capacity and the subsidy and quota systems are at the root of this problem. That explains our abstention.
The report on the Green Paper on the reform of the common fisheries policy, which we adopted today, revises the economic, social and environmental aspects of this policy, with the aim of redefining the approach to resolving the remaining problems within the sector. I would like to reiterate that priorities such as greater efficiency in managing fishery resources and a financial support strategy for those who work in this sector, along with a guarantee of sustainability in the sector through the preservation of species, are essential in this reform, and they must be implemented at regional level. This document insists on reforms needed for the fishing industry, and which are enormously important in the outermost regions, particularly Madeira, where this activity is greatly important in local development and in the lives of the local people.
I would like to reiterate the ideas in the report relating to more active participation by the various actors at a national, regional and local level in terms of implementation and the technical measures to be taken within the fisheries sector. For all the above reasons, I voted in favour of this report, which will mark the beginning of a new stage in the European common fisheries policy.
I voted against Mrs Patrão Neves's report because it rejects the amendments intended to establish a balance between environmental interests and the preservation of small-scale fisheries.
I also deplore the rejection of the amendments calling for an in-depth dialogue to be established with fishermen prior to this reform.
On this basis, I do not see how it will be possible to adopt a reform that is acceptable to fishermen and that does what needs to be done to preserve a common fisheries policy worthy of the name.
The minutes of this sitting will be tabled for approval by Parliament at the start of the next sitting. If there are no objections, I shall immediately pass the motions adopted at today's sitting to the persons and agencies to which they are addressed.